—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered December 1, 1992, convicting him of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The testimony concerning the defendant’s uncharged crime and the introduction of the domestic violence form were relevant and material to explaining a motive and intent for the subsequent homicide (see, People v Hutchinson, 179 AD2d 679; People v Hill, 163 AD2d 813; People v Roides, 124 AD2d 967).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review, without merit, or relate to errors that are harmless. Sullivan, J. P., Miller, Copertino and Goldstein, JJ., concur.